DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed 03/04/2021 has been entered.

Reasons for Allowance
Claim 1, and those depending therefrom including claims 2, 3, and 5-9, are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art of Valentin (FR1291590A) fails to anticipate or render obvious “a grindstone configured to be rotated in a direction of rotation to sharpen the metallic blade.”  Valentin is directed to a cutting machine, wherein the disc M of Valentin is in the shape of a cutting/cut-off disc as seen in Figure 10.  
	A grinding stone, or grindstone as claimed, is used for honing and requires, such as in the case of the grindstone 104 of applicant’s, not only requires a wider dimension, as is known in the art for increasing surface area against a blade to sharpen, but is also typically made of a different material than a cut-off disc.  One of ordinary skill in the art would readily recognize a grindstone as claimed to be different than the cut-off disc of Valentin.    
	Therefore, replacing the cutting disc M of Valentin would not have been obvious for doing so would destroy the ability to cut the workpieces P as desired by Valentin.  Furthermore, the reference of Valentin would not make obvious adding a liquid trough with a scraper to a grinding stone or hone because the process of honing/sharpening of a blade removes substantially less material from a workpiece than the cut-off device of Valentin.  Therefore, Valentin neither anticipates or renders obvious the claimed invention.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL D CRANDALL/Examiner, Art Unit 3723
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723